Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restriction
     Applicant’s election of claims 1-18 is recorded. The Office maintains the restriction as the method claims 19-20 are directed to the mechanics of local observation, broadcasting, and using the received observation and broadcast to estimate a vector whereas the apparatus claims are directed to the structure and structural cooperative relationship of an offshore reference apparatus. The apparatus and method claims are also classified in different parts of the classification schedule as noted in the restriction requirement. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, in claim 1, Applicant claims “to calculate, when in use, a position…” This appears to comprise a conditional limitation that may or may not actually occur. That is, it is not clear if the system is in use, or not in use. Therefore, it is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 are rejected under 35 USC 102(a)1 as being anticipated by Kieffer et al. US 2016/0116563.

     As to claim 1, Kieffer teaches (see fig.1) an offshore GNSS reference station apparatus comprising: a processing resource (processor ‘P’ in control system 200); an underwater acoustic communications unit (171) comprising an underwater acoustic transducer (see claim 20), the underwater acoustic communications unit 171 being configured to cooperate (i.e. connected and in communication through data cable 172) with the processing resource 200 in order to calculate, when in use, a position (i.e. position of at least element 171 as part of the recovery vehicle 100 with respect to 180, “the geo-location”); a GNSS antenna site 180; and an orientation determination unit (the respective other components of 100) operably coupled to the processing resource 200, the orientation determination unit being configured to determine an orientation (i.e. “geo-location,” see abstract and fig.5 [0027]; N.B., no specific “orientation” is recited so the 

     As to claim 6, Kieffer teaches the apparatus according to claim 1, wherein the underwater acoustic communications unit 171 is configured to make range-related measurements (no specific range-related measurements are specified; insofar as it is an acoustic transducer, it is inherent that a range-related measurement is performed; also see fig.1 and [0027]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-13, and 15-18 are rejected under 35 USC 103(a) as being unpatentable over Kieffer et al. US 2016/0116563.
     As to claim 2, Kieffer teaches the apparatus according to claim 1.
Kieffer doesn’t expressly teach a wireless communications module operably coupled to the processing resource 200 in fig.1.

It would be obvious to modify Kieffer by incorporating a wireless communications module to the control system 100 for the benefit of adapting a well-known communications platform to the underwater based system and efficiently cooperating with the system to communicate the transmission.       As to claim 3, Kieffer teaches the apparatus according to claim 2, wherein (see fig.1) the calculated position (i.e. geolocation, see abstract and [0027])  is a position of the underwater acoustic transducer (insofar as transducer 171 is part of element 100); and the processing resource 200 is configured to calculate a vector (insofar as geolocation of element 100, which includes 171 is relayed to GNSS site 180; N.B., no specific “vector” mechanics is recited) extending between the position of the underwater acoustic transducer 171 and the position of the GNSS antenna site 180.
Kieffer doesn’t expressly teach the vector being calculated using a predetermined lever arm offset and the orientation determined by the orientation determination unit.
However,4 N.B., in the geolocation, it is routine to incorporate vector mechanics, i.e. orientation and offset as well as distances to mark respective locations. 
It would be obvious to modify Kieffer to incorporate the recited vector mechanics in order to calculate position among the respective elements.         As to claim 4, Kieffer teaches the apparatus according to claim 3, wherein (see fig.1) the processing resource 200 is configured to translate the position of the underwater acoustic 
Kieffer doesn’t expressly teach the position is with respect to a seabed reference frame. 
However, measuring distance/location and ascertaining position with respect to seabed reference is routine in the sonar art. 
It would be obvious to modify Kieffer by referencing seabed with respect to geolocation to assess the distances of the respective components to the seafloor.       As to claim 5, Kieffer teaches the apparatus according to claim 1, further comprising: a GNSS receiver (see abstract and [0017]) configured to make GNSS signal; wherein the processing resource 200 is configured to store data generated by the GNSS receiver (part of 180, see [0017]) representing the GNSS signal observations as GNSS observation data (see [0015, 0026]).
Kieffer doesn’t expressly teach observations comprising a pseudorange measurement and a carrier phase measurement.
However, N.B., pseudorange and carrier phase are routine measurements in GNSS signal observations.
It would be obvious to modify Kieffer by incorporating well-known measurements of GNSS signal observations such as pseudorange and carrier phase to accurately ascertain geolocation of the respective components.
     As to claim 7, Kieffer teaches the apparatus according to claim 5, wherein (see fig.1) the processing resource 200 is configured to modify the data (any of steps 515-530 in fig.5) generated by the GNSS receiver (part of 180, see [0017]) representing the GNSS signal observations so as to correspond to measurements made from a predetermined static pseudo-observation position (i.e. element 180, see fig.1), and to store the modified data as the GNSS observation data ([0019-0020]).     As to claim 8, Kieffer teaches the apparatus according to claim 1.
Kieffer doesn’t expressly teach wherein (see fig.1) the processing resource 200 is configured to support a reference frame translation unit, the reference frame translation unit being configured to receive the position and to translate the position from expression in a first reference frame to a second reference frame.
However, the concept of reference frames with translating position from first to second frame is well-known in the radar art. Further, Kieffer already teaches geolocation, and the spirit of determining position mechanics, such as using reference frame mechanics, would be obvious to incorporate into Kieffer.
It would be obvious to modify Kieffer by adopting the recited reference frame mechanics as part of the geolocation mechanics of Kieffer for the benefit of accurately modulating position of the respective components underwater.       As to claim 9, Kieffer teaches the apparatus according to claim 5.

However, N.B., wireless comms. module is routine in the radar art and is implicit or at least certainly obvious to incorporate in at least airplane 30 and/or control system 100 to broadcast the GNSS 180 data.
It would be obvious to modify Kieffer by incorporating a wireless communications module to the control system 100 for the benefit of adapting a well-known communications platform to the underwater based system and efficiently cooperating with the system to communicate the transmission and broadcast the GNSS data.  
       As to claim 10, Kieffer teaches the apparatus according to claim 4.
Kieffer doesn’t expressly teach a wireless communications module operably coupled to the processing resource 200 in fig.1 wherein the module broadcasts the GNSS data such as position of the GNSS antenna site 180.
However, N.B., wireless comms. module is routine in the radar art and is implicit or at least certainly obvious to incorporate in at least airplane 30 and/or control system 100 to broadcast the GNSS 180 data such as relay the location of antenna.
It would be obvious to modify Kieffer by incorporating a wireless communications module to the control system 100 for the benefit of adapting a well-known communications platform to the underwater based system and efficiently cooperating with the system to communicate the transmission and broadcast the GNSS data such as location of antenna.  

As to claim 11, Kieffer teaches the apparatus according to claim 7.

However, N.B., wireless comms. module is routine in the radar art and is implicit or at least certainly obvious to incorporate in at least airplane 30 and/or control system 100 to broadcast the GNSS 180 data such as relay the location of antenna and static pseudo-observation position.
It would be obvious to modify Kieffer by incorporating a wireless communications module to the control system 100 for the benefit of adapting a well-known communications platform to the underwater based system and efficiently cooperating with the system to communicate the transmission and broadcast the GNSS data such as location of antenna and the static pseudo-observation position.  
        As to claim 12, Kieffer teaches the apparatus according to claim 2.
Kieffer doesn’t expressly teach a wireless communications module operably coupled to the processing resource 200 in fig.1 wherein the module receives GNSS data and other position data from stations.
However, N.B., wireless comms. module is routine in the radar art and is implicit or at least certainly obvious to incorporate in at least airplane 30 and/or control system 100 to broadcast the GNSS 180 data such as relay the location of antenna and position from other stations (wherein element 30 in fig.1 can be considered the “other station).
It would be obvious to modify Kieffer by incorporating a wireless communications module to the control system 100 for the benefit of adapting a well-known communications 
      As to claim 13, Kieffer teaches the apparatus according to claim 5.
Kieffer doesn’t expressly teaches GNSS receiver (part of 180, see [0017]) receives “precise point positioning data” and the processing resource 200 is configured to support the precise point positioning unit to receive the data and use the data to calculate position of the antenna 180. 
However, Kieffer does teach geolocation mechanics of the antenna 180 and control system 100, wherein system 100 includes the processor 200.
It would be obvious to modify Kieffer by incorporate “precise point positioning” if it isn’t already implicit in determining “geolocation” in Kieffer because location determination incorporates positioning and may be used to accurately ascertain the position of the respective components. 
Kieffer doesn’t expressly teach a wireless communications module operably coupled to the processing resource 200 in fig.1 wherein the module receives GNSS data and other position data from stations.
However, N.B., wireless comms. module is routine in the radar art and is implicit or at least certainly obvious to incorporate in at least airplane 30 and/or control system 100 to broadcast the GNSS 180 data such as relay the location of antenna and position from other stations (wherein element 30 in fig.1 can be considered the “other station).

        As to claim 15, Kieffer teaches the apparatus according to claim 1, but doesn’t expressly teach wherein the processing resource (fig.1:200) is configured to estimate an average speed of sound in water, the average speed of sound being tracked over time; the processing resource is configured to calculate a depth of the underwater acoustic transducer; and the processing resource is configured to estimate refraction corrections to the speed of sound in a water column from a predetermined approximate sound speed profile. However, please N.B., speed of sound in water, depth of transducer, and refraction corrections to speed of sound are all implicit mechanics of geolocation processing with any sonar or acoustic transducer as the speed and refraction and depth are variables in determining underwater positioning. It would be obvious to modify Kieffer by incorporating the recited speed and refraction corrections in order to accurately ascertain geolocation underwater.        As to claim 16, Kieffer teaches an offshore GNSS positioning system, comprising: the offshore GNSS reference station apparatus according to claim 1 (see claim 1 above and fig.1); Kieffer doesn’t expressly teach a plurality of underwater acoustic reference transponders but it would be obvious to incorporate a plurality of acoustic transducers 171 into the acoustic unit 171 in fig.1 in order to accurately ascertain geolocation (see [0027]). Kieffer doesn’t expressly teach claim 17, Kieffer teaches the system according to claim 16, wherein the processing resource (fig.1:200) is configured to cooperate with the underwater acoustic communications unit 171. Kieffer doesn’t expressly teach estimate the position of the acoustic transducer with respect to the plurality of underwater acoustic reference transponders. However, with a plurality of transducers, it is advantageous to ascertain the geolocation of each with respect to the respective other ones of the transducers with respect to the control system with respect to the GNSS system to modulate the positioning of the respective elements. It would be obvious to modify Kieffer by incorporating the position of respective plurality of transducers as recited in order to accurately ascertain underwater geolocation.        As to claim 18, Kieffer teaches the system according to claim 16, further comprising (see fig.1): a roving GNSS apparatus10 configured to receive the GNSS observation data and the position of the GNSS antenna site 180 with respect to the reference frame defined by the plurality of subsea acoustic reference transponders 171 (see claim 16 rejection above); and the roving GNSS apparatus 10 is configured to calculate a relative position vector associated with a .

Claim Objections
Claim 14 is objected to for depending upon a rejected base claim but would otherwise be allowable. 

Response to Remarks
Applicant’s remarks filed 4/29/21 have been considered but the Office finds them, respectfully, not persuasive. Even for the sake of argument, assuming the Office agrees with Applicant’s positions, it is noted that in claim 1, Applicant claims “to calculate, when in use, a position.” This appears to comprise a conditional limitation that may or may not actually occur. That is, it is not clear if the system is in use, or not in use. Therefore, it is not clear if a position is calculated, or if this “when” clause comprises an active, positive limitation at all. This is to say that much of the claim 1 appears to be premised on a conditional clause that may or may not occur, and, therefore, it is at the very least unclear as to what active, positive limitations are comprised in claim 1. In this regard, the Applicant’s arguments concerning calculating the position appear to be non-persuasive. 
Still further, Applicant’s argument comprising the underwater comm. unit is non-persuasive because the claim recitation of “comm. unit” is an open-ended structure and structural cooperative relationship that is apparently defined by a conditional clause of calculating position “i.e. when.” As explained above, because it is not apparent if a calculation of position is even 
As to Applicant’s argument regarding geo-location vs orientation, please N.B., Applicant does not appear to recite in the claims any of the “special multiple antenna techniques” or “parameter being calculated.” Applicant may amend the claims to recite these or other “motions” to distinguish from the otherwise generic terms. 
As to Applicant’s arguments regarding the orientation determination unit, please N.B., as there is a lack of specificity in the instant claim regarding the specific structure, specific structural cooperative relationship, and specific function to this term, the recitation in the reference of the other components of element 100 suffices. No particular components are recited in the claims or functions owing to those unrecited components. 
In summary, it is the position of the Office that Applicant may consider amending the claims to clarify the conditional clause regarding “when in use” as well as several other terms in order to overcome the cited prior art.     
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646